(Por la corte, a propuesta del
Juez Asociado Señor Wolf.)
P'OR gdaNto, el rinico error alegado es que la corte inferior impuso al acusado la pena de 5 años de presidio, cuando dadas las circunstancias especiales que atenúan la responsabilidad del acusado, nunca debió imponérsele una pena mayor de 3 años;
Pon cuanto, un abogado acusado de asesinato y convicto del delito de homicidio voluntario de todos modos no merece más consideración que cualquier otra persona;
Por cuanto, este tribunal no halla razón legal alguna para intervenir en la discreción ejercida por la corte inferior,
Por tanto, se confirma la sentencia apelada que diotó la Corte de Distrito de Arecibo, con fecha 16 de mayo de 1930, en el caso arriba titulado.